                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA


UNITED STATES OF AMERICA                               )
                                                       )
       v.                                              )               No. 4:09-cr-00012
                                                       )               JUDGE McDONOUGH
JOE BILLY RUSSELL, JR.                                 )


                                  NOTICE OF APPEARANCE

       Erin Rust, Assistant Federal Defender, hereby files this Notice of Appearance in the

above-captioned case. This case has been assigned and all future Electronic Case Filing (ECF)

notices and/or correspondence should be sent to Assistant Federal Defender Erin Rust.


                                                       RESPECTFULLY SUBMITTED,

                                                       FEDERAL DEFENDER SERVICES OF
                                                       EASTERN TENNESSEE, INC.

                                                       BY:     s/ Erin Rust
                                                               Erin Rust
                                                               Assistant Federal Defender
                                                               835 Georgia Avenue, Suite 600
                                                               Chattanooga, TN 37402
                                                               Erin_Rust@fd.org
                                                               (423) 756-4349
                                                               MO Bar # 063207




                                 CERTIFICATE OF SERVICE

      I hereby certify that on April 30, 2020, a copy of the foregoing Notice was filed
electronically. Notice of this filing will be sent by operation of the Court’s electronic filing
system to all parties indicated on the electronic filing receipt. All other parties will be served by
regular U.S. Mail. Parties may access this filing through the Court’s electronic filing system.

                                                                   /s Erin Rust
                                                               Erin Rust
                                                               Assistant Federal Defender
